Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
Status of Claims
Claims 10–16 and 21 are under examination. 
Response to Amendments and Arguments
Applicant argues that Schoessow’s containment vessel is not “immersed” in the containment cooling pool 100. Examiner agrees, but this limitation is found in at least Straub, Tominaga, and Miller, as cited below in the 103 section. 
Applicant argues that Schoessow does not teach natural circulation for the emergency feedwater. However, Schoessow does teach this: “…where decay heat must be removed, natural circulation may be employed,” col. 1, ll. 49-50. The system for removing decay heat is the same one cited by the Examiner (100, 102, 104): “…if it is necessary to dissipate decay heat, by-pass lines 102 and 104 are connected…for circulating secondary coolant through cooling tank 100,” col. 3, l. 71 – col. 4, l. 3. Therefore, the secondary cooling system cited by the Examiner for circulating emergency feedwater removes decay heat via natural circulation according to Schoessow. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schoessow (US 3,290,222) in view of Tominaga (US 5,011,652).
Regarding claim 10, Schoessow teaches (Fig. 1) an emergency feedwater system for a nuclear reactor vessel that contains a primary coolant, comprising: 	a heat exchanger (42) configured to circulate a secondary coolant (“a plurality of helically coiled, vertically extending tubes 42 form the reactor plant steam generator through which a secondary coolant passes,” col. 2, ll. 61-63) through the reactor vessel (12) to remove heat from the primary coolant (20), wherein the reactor vessel (12) is positioned within a containment vessel (86); and 	a secondary cooling system (including 100, 102, 104) configured to circulate emergency feedwater, via natural circulation (“…where decay heat must be removed, natural circulation may be employed,” col. 1, ll. 49-50, and “…if it is necessary to dissipate decay heat, by-pass lines 102 and 104 are connected…for circulating secondary coolant through cooling tank 100,” col. 3, l. 71 – col. 4, l. 3; additionally, as shown in Fig. 1, coolant in tanks 100 circulates downwards into tubes 42 via gravity, and steam in tubes 42 will rise upward because steam rises), from a containment cooling pool (100), through the heat exchanger (42),  	during a loss of power event to remove heat from the primary coolant (“Disposed about the outer containment wall 86 is an emergency cooling tank 100 having a vent 101 open to the atmosphere. After reactor shutdown, if it is necessary to dissipate decay heat, by-pass lines 102 and 104 are connected to the secondary coolant inlet and outlet headers, respectively, for circulating secondary coolant through cooling tank and the steam generating tubes 42 in heat transfer relationship with the primary coolant,” col. 3, l. 71 – col. 4, l. 4),  	without intermixing the primary coolant with the secondary coolant in the secondary cooling system, or with the emergency feedwater (“the primary coolant may be pumped in a closed circuit,” col. 1, l. 47-48).  
Schoessow teaches that the containment cooling pool (100) from which the emergency feedwater is sourced at least partially surrounds the containment vessel (86), as shown in Figure 1, but does not state that the containment vessel is immersed in the containment cooling pool. 
Tominaga does. Tominaga is in the same art area of cooling arrangements for nuclear reactors and teaches (Fig. 5) a containment vessel (1) that is immersed in a containment cooling pool (14). Similarly to Schoessow, in the case of Tominaga, emergency cooling water is fed via a line (line with valve 66) from the containment cooling pool (14) into the interior of the containment vessel (via spray 63). The skilled artisan would have been motivated to modify the containment cooling pool 100 of Schoessow to fully surround the containment vessel like Tominaga’s pool 14 in order to, as described by Tominaga, dissipate large amounts of heat in the event of an accident for up to several days: “ This container outer peripheral pool 14 is capable of enhancing heat radiation from the wall surface of the container 1 and has a water level L which is higher than that of the pressure suppression pool 5 so that, in the case of an accident, the volume of water that can be left as it is for a fixed period of time (e.g., 3 days) after the accident can be secured,” col. 10, ll. 47-56. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schoessow (US 3,290,222) in view of Miller (US 5,080,857).
Regarding claim 10, Schoessow teaches (Fig. 1) an emergency feedwater system for a nuclear reactor vessel that contains a primary coolant, comprising: 	a heat exchanger (42) configured to circulate a secondary coolant (“a plurality of helically coiled, vertically extending tubes 42 form the reactor plant steam generator through which a secondary coolant passes,” col. 2, ll. 61-63) through the reactor vessel (12) to remove heat from the primary coolant (20), wherein the reactor vessel (12) is positioned within a containment vessel (86); and 	a secondary cooling system (including 100, 102, 104) configured to circulate emergency feedwater, via natural circulation (“…where decay heat must be removed, natural circulation may be employed,” col. 1, ll. 49-50, and “…if it is necessary to dissipate decay heat, by-pass lines 102 and 104 are connected…for circulating secondary coolant through cooling tank 100,” col. 3, l. 71 – col. 4, l. 3; additionally, as shown in Fig. 1, coolant in tanks 100 circulates downwards into tubes 42 via gravity, and steam in tubes 42 will rise upward because steam rises), from a containment cooling pool (100), through the heat exchanger (42),  	during a loss of power event to remove heat from the primary coolant (“Disposed about the outer containment wall 86 is an emergency cooling tank 100 having a vent 101 open to the atmosphere. After reactor shutdown, if it is necessary to dissipate decay heat, by-pass lines 102 and 104 are connected to the secondary coolant inlet and outlet headers, respectively, for circulating secondary coolant through cooling tank and the steam generating tubes 42 in heat transfer relationship with the primary coolant,” col. 3, l. 71 – col. 4, l. 4),  	without intermixing the primary coolant with the secondary coolant in the secondary cooling system, or with the emergency feedwater (“the primary coolant may be pumped in a closed circuit,” col. 1, l. 47-48).  
Schoessow teaches that the containment cooling pool (100) from which the emergency feedwater is sourced at least partially surrounds the containment vessel (86), as shown in Figure 1, but does not state that the containment vessel is immersed in the containment cooling pool. 
Miller does. Miller is in the same art area of cooling arrangements for nuclear reactors and teaches (Fig. 1) a containment vessel (wall penetrated by pipe 110) that is immersed in a containment cooling pool (120). Similarly to Schoessow, in the case of Miller, emergency cooling water is fed via a line (110) from the containment cooling pool (120) into the interior of the containment vessel. The skilled artisan would have been motivated to modify the containment cooling pool 100 of Schoessow to fully surround the containment vessel like Miller’s pool 120 in order to, in the event of a reactor accident in which melted corium flows down from reactor vessel 104 and into space 106, provide emergency coolant via a pipe 110 providing floodwater from the pool 120: “The corium-concrete reaction, and concomitantly its adverse effects, can be mitigated by timely flooding the drywell with water, or other coolant...The obstruction assemblies are designed so that when the fusible metal melts, water or other coolant can flow freely into the drywell, mitigating the corium-concrete reaction or other corium based reaction,” col. 1, l. 39-42 and 61-65. 

Claims 10, 11, 12, 13, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schoessow (US 3,290,222) in view of Straub (US 4,696,791).
Regarding claim 10, Schoessow teaches (Fig. 1) an emergency feedwater system for a nuclear reactor vessel that contains a primary coolant, comprising: 	a heat exchanger (42) configured to circulate a secondary coolant (“a plurality of helically coiled, vertically extending tubes 42 form the reactor plant steam generator through which a secondary coolant passes,” col. 2, ll. 61-63) through the reactor vessel (12) to remove heat from the primary coolant (20), wherein the reactor vessel (12) is positioned within a containment vessel (86); and 	a secondary cooling system (including 100, 102, 104) configured to circulate emergency feedwater, via natural circulation (“…where decay heat must be removed, natural circulation may be employed,” col. 1, ll. 49-50, and “…if it is necessary to dissipate decay heat, by-pass lines 102 and 104 are connected…for circulating secondary coolant through cooling tank 100,” col. 3, l. 71 – col. 4, l. 3; additionally, as shown in Fig. 1, coolant in tanks 100 circulates downwards into tubes 42 via gravity, and steam in tubes 42 will rise upward because steam rises), from a containment cooling pool (100), through the heat exchanger (42),  	during a loss of power event to remove heat from the primary coolant (“Disposed about the outer containment wall 86 is an emergency cooling tank 100 having a vent 101 open to the atmosphere. After reactor shutdown, if it is necessary to dissipate decay heat, by-pass lines 102 and 104 are connected to the secondary coolant inlet and outlet headers, respectively, for circulating secondary coolant through cooling tank and the steam generating tubes 42 in heat transfer relationship with the primary coolant,” col. 3, l. 71 – col. 4, l. 4),  	without intermixing the primary coolant with the secondary coolant in the secondary cooling system, or with the emergency feedwater (“the primary coolant may be pumped in a closed circuit,” col. 1, l. 47-48).  
Schoessow teaches that the containment cooling pool (100) from which the emergency feedwater is sourced at least partially surrounds the containment vessel (86), as shown in Figure 1, but does not state that the containment vessel is immersed in the containment cooling pool. 
Straub does. Straub is in the same art area of cooling arrangements for nuclear reactors and teaches (Fig. 1) a containment vessel (42) that is immersed in a containment cooling pool (2). Similarly to Schoessow, in the case of Straub, emergency cooling water is fed via a line (33) from the containment cooling pool (2) into the reactor vessel (41). The skilled artisan would have been motivated to modify the containment cooling pool 100 of Schoessow to fully surround the containment vessel like Straub’s pool 2 in order to, in addition to supplying emergency cooling water, provide an extra radiation shield of water around the reactor: “These concrete elements form a containment which together with the water screens all the radiations from the reactor in known manner and also protects the reactor against detrimental external influences, such as earthquakes and aircraft crashes. The pool water also serves as a heat sink around the reactor,” col. 3, l. 61 – col. 4, l. 2.  

Regarding claim 11, the above-described combination of Schoessow with Straub teaches all the elements of the parent claim. Additionally, Schoessow teaches wherein the containment vessel (86) encapsulates the nuclear reactor vessel (12). 
Regarding claim 12, the above-described combination of Schoessow with Straub teaches all the elements of the parent claim. Additionally, Schoessow teaches wherein the containment vessel (86) forms a dry containment region (83) around the nuclear reactor vessel (12).
Regarding claim 13, the above-described combination of Schoessow with Straub teaches all the elements of the parent claim. Additionally, Schoessow teaches wherein the containment vessel (86) is configured to prohibit a release of the primary coolant (20) into the containment cooling pool (100): as shown in Figure 1, the primary coolant 20 cannot leak into the containment cooling pool 100 because of the solid barriers between them, including containment vessel 86.
Regarding claim 14, the above-described combination of Schoessow with Straub teaches all the elements of the parent claim. Additionally, Schoessow teaches an inlet (102) submerged in the containment cooling pool (100) and coupled an input line (secondary coolant inlet header) of the heat exchanger (42) (col. 3, l. 71 – col. 4, l. 4); and an outlet (104) submerged in the containment cooling pool (100) and coupled to an output line (secondary coolant outlet header) of the heat exchanger (col. 3, l. 71 – col. 4, l. 4).
Regarding claim 21, the above-described combination of Schoessow with Straub teaches all the elements of the parent claim. Additionally, Schoessow teaches wherein the secondary cooling system (including 100, 102, 104) does not include a pump to circulate the emergency feedwater from the containment cooling pool (100):  	as already cited above, Schoessow’s system 100, 102, 104 is activated, for example, after a reactor shutdown and therefore uses natural, not forced, circulation (“…where decay heat must be removed, natural circulation may be employed,” col. 1, ll. 49-50, and “…if it is necessary to dissipate decay heat, by-pass lines 102 and 104 are connected…for circulating secondary coolant through cooling tank 100,” col. 3, l. 71 – col. 4, l. 3; additionally, as shown in Fig. 1, coolant in tanks 100 circulates downwards into tubes 42 via gravity, and steam in tubes 42 will rise upward because steam rises).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schoessow and Straub, as combined above, further in view of No (US 5,761,262).
 Regarding claim 15, the above-described combination of Schoessow with Straub teaches all the elements of the parent claim.
This combination does not explicitly teach the claimed valves. 
No does. No is in the same art area of emergency cooling systems for nuclear reactors and teaches (Fig. 1)  	an inlet (inlet penetrating bottom of 15) submerged in the containment cooling pool (15) and coupled an input line (portion of 16 that is input into heat exchanger 2, to the right of the valve) of the heat exchanger (2); and  	an outlet (outlet penetrating top of 15) submerged in the containment cooling pool (15) and coupled to an output line (line leaving top of heat exchanger 2—hard to see in figure but described in abstract and col. 4, ll. 31-35) of the heat exchanger (2), including: 	a first valve (valve in between 15 and 2) selectively coupling the inlet to the input line; and  	a second valve (valve in line 17) selectively coupling the outlet to the output line. 
The skilled artisan would have been motivated to utilize the valves of No so that the reactor operator can route coolant as needed during normal operations and re-route it during emergencies, as is well-known in the art.
Regarding claim 16, the above-described combination of Schoessow with Straub teaches all the elements of the parent claim.
This combination does not explicitly teach the outlet being above the inlet. 
No does. No is in the same art area of emergency cooling systems for nuclear reactors and teaches (Fig. 1) wherein the outlet (outlet at top of 15) is located in the containment cooling pool above the inlet (inlet between 15 and 16). The skilled artisan would have been motivated to utilize the raised outlet of No because, looking at Fig. 1 of Schoessow, this would have provided the outlet with more gravity-driven momentum (because it enters the reactor vessel at a greater height), which is obviously useful during emergencies or just for greater cooling efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646